 Case 2:20-bk-51518      Doc 30   Filed 06/11/20 Entered 06/11/20 12:58:40           Desc Main
                                  Document     Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE:                                         :       Case No. 20-51518

Carl Wilde Mackey, Jr.
                                               :       Chapter 13

Debtor                                         :       Judge Preston
                                  AMENDED SCHEDULE J


 Debtor submits the attached Amended Schedule J to explain the storage expense.

                                                   Respectfully Submitted,

                                                   /s/ Clay L. Woods, Esq.
                                                   Attorney for Debtor(s)
                                                   RICHARD E. WEST, CO., LPA
                                                   Richard E. West, Esq. (0033319)
                                                   Stephen J. Malkiewicz, Esq. (0078836)
                                                   Clay L. Woods, Esq. (0078012)
                                                   Melanie L. Reitz, Esq. (0078852)
                                                   Central Office & Mailing Address
                                                   195 East Central Avenue
                                                   Springboro, Ohio 45066
                                                   bknotice@debtfreeohio.com
                                                   Phone: 937-601-0401
                                                   Fax: 937-552-2138
  Case 2:20-bk-51518        Doc 30     Filed 06/11/20 Entered 06/11/20 12:58:40           Desc Main
                                       Document     Page 2 of 2

                                       CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing AMENDED SCHEDULE J was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants registered
in this case at the email address registered with the court and (ii) by ordinary U.S. Mail on June 11,
2020 addressed to:

Carl W. Mackey, Jr.
102 Gaskin Street, #1
Gambier, OH 43022



All Creditors on the attached Matrix


                                                     /s/ Clay L. Woods, Esq.
                                                     Clay L. Woods, Esq.
